Citation Nr: 0825375	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-24 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder/post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for a right ear 
hearing loss disability.

3.  Entitlement to service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for testicular cancer, 
claimed as seminoma of the left testicle due to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The issues of ratings for right ear hearing loss and 
anxiety/PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The veteran's military occupational specialty as a 
cannonneer is consistent with noise exposure; the medical 
evidence suggests a nexus between the veteran's claimed in-
service acoustic trauma and his current diagnosis of left ear 
hearing loss.

3.  The veteran's currently-diagnosed seminoma of the left 
testicle is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam; seminoma was 
not manifest during service, was not identified for many 
years after service, and has not been associated with active 
duty service.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a left ear hearing loss disability was incurred as a 
result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  Testicular cancer, claimed as seminoma of the left 
testicle, was not incurred or aggravated during active duty 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Left Ear Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  

In addition, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Here, the veteran alleges that in-service noise exposure 
stemming from being in close proximity to artillery rounds 
caused his current bilateral hearing loss.  

Service treatment records are negative for complaints of, 
treatment for, or diagnoses of left ear hearing loss.  
Further, the Board notes that post-service medical evidence 
is absent of complaints of hearing loss for many years 
thereafter.  However, his DD Form 214 indicated that his 
military occupational specialty was cannonneer, which 
corroborates his theory of in-service noise exposure.  

In November 2004, the veteran underwent a VA audiological 
examination, in which he was diagnosed with moderately severe 
mixed hearing loss in the left ear severe enough to be 
considered a disability under VA regulations.  The examiner 
expressed his opinion that, although he was able to "note 
normal hearing acuity in both the induction and separation 
hearing evaluation[s], it was clear that the veteran's 
hearing decreased in the right ear by 10 to 20 decibels prior 
to leaving the military."  Based on this opinion, the RO 
granted service connection for right ear hearing loss but 
denied it for left ear hearing loss.  

However, based on the evidence above, the Board is of the 
opinion that entitlement to service connection for left ear 
hearing loss should also be granted.  While service treatment 
records do not reveal evidence of a hearing disability, his 
military occupational specialty as cannonneer is consistent 
with his assertion of acoustic trauma in service.  

Furthermore, it is likely that this acoustic trauma would 
have affected the left ear if it affected the right ear, and 
the VA examiner did not specifically opine that left ear 
hearing loss was less likely than not incurred in service.  
As such, affording the veteran the benefit of the doubt, the 
Board finds that the claim for service connection for left 
ear hearing loss is granted.

Seminoma of the Left Testicle

In addition to the regulations outlined above, diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in Vietnam during the Vietnam 
era will be considered to have been incurred in service.  38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  

Diseases associated with herbicide exposure for purposes of 
the presumption include prostate cancer, respiratory cancers, 
soft tissue sarcomas, and other malignant tumors expressly 
identified in the regulations.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(b)(1) 
(permitting the Secretary to determine by regulation diseases 
subject to the presumption in addition to those listed at 38 
U.S.C.A. § 1116(a)(2)).  

Such disease must be manifest within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 
U.S.C. § 1116(f)) (for purposes of establishing service 
connection for disability resulting from herbicide exposure, 
including presumptive service connection, a veteran with 
specified Vietnam service is presumed to have been exposed to 
herbicides during that service).    

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
After a review of the claims file, the Board finds that the 
veteran's claim fails under either analysis.

The veteran claims that his current seminoma of the left  
testicle is the result of exposure to Agent Orange while in 
Vietnam.  As he served in Vietnam, exposure to Agent Orange 
is presumed.  Moreover, his post-service medical treatment 
records show that he was first diagnosed with seminoma in 
July 2001 and underwent a left radical orchiectomy in August 
2001.

However, even presuming that the veteran was exposed to Agent 
Orange during military service, the Board finds no clinical 
evidence which suggests that his seminoma is due to Agent 
Orange exposure.  Significantly, seminoma of the testicles is 
not on the list of presumptive diseases associated with Agent 
Orange exposure.  As such, service connection on the basis of 
Agent Orange exposure must necessarily be denied. 

In addition, the claim must be denied on a direct basis.  
Service treatment records fail to reveal any complaints of, 
treatment for, or diagnoses of seminoma.  Significantly, his 
January 1972 separation examination indicated that his 
genitourinary system was within normal limits.  Therefore, 
there is no evidence of seminoma, or any symptoms reasonably 
attributed thereto, in service.

Next, VA outpatient treatment records do not reveal 
complaints, treatment, or diagnoses of seminoma until many 
years after service.  It was not until July 2001, over 29 
years after discharge, that treatment records indicated a 
diagnosis of seminoma.  It was not until December 2001 that 
the veteran sought service connection for seminoma.

While the veteran maintains that seminoma is related to 
active duty, the Board places greater probative value on the 
absence of complaints or treatment for the disorder for many 
years after discharge.  This multi-year gap, in the absence 
of confirmatory evidence showing continuity of such symptoms, 
does not support the theory that he has experienced these 
disorders since active duty. 

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this case, the record is negative for any 
competent evidence or opinion that establishes a nexus 
between seminoma and the veteran's period of active duty 
service.  Absent evidence linking this disorder to service, 
the claim for service connection must fail.  

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
testicular disorder and active duty service.  In rendering a 
decisions on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for left ear hearing loss, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the claim for testicular cancer, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in April 2002 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained 
service treatment records and VA treatment records.  Further, 
the veteran submitted additional medical records and several 
written statements.

The Board acknowledges that the veteran was not afforded an 
examination specifically for his seminoma of the left 
testicle.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, given the absence of in-service evidence of 
chronic manifestations of seminoma, no evidence of the 
seminoma for many years after separation, and no competent 
evidence of a nexus between service and the veteran's 
seminoma, a remand for a VA examination would unduly delay 
resolution.

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a hearing loss disability, left ear, 
is granted.

Service connection for testicular cancer, claimed as seminoma 
of the left testicle, is denied.


REMAND

With respect to the remaining claims of increased ratings for 
PTSD and (now) bilateral hearing loss, the Board finds that a 
remand is needed.  Specifically, the most recent VA 
examinations were undertaken in November 2004 in connection 
with the initial claims for service connection.  However, the 
veteran's more recent statements indicate a worsening of 
symptomatology.  For example, he recently cancelled his 
hearing request because he was unable to drive himself due to 
panic and anxiety problems.

As such, it is appropriate that new examinations be ordered 
to adequately address the severity of the veteran's current 
conditions.  In addition, more current VA treatment records 
are needed in order to accurately assess his current 
disability picture.

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the VA Medical Center Birmingham, for 
the period from December 206 to the 
present.

2.  Make arrangements with the appropriate 
medical facility for the veteran to be 
afforded examinations to determine the 
current severity of his service-connected 
PTSD and hearing loss.  

The claims folder must be made available 
to the examiners in conjunction with the 
examinations.  Any testing deemed 
necessary should be performed.  All 
pertinent pathology found on examinations 
should be noted in the reports of the 
evaluations.  

3.  Thereafter, readjudicate the claims on 
appeal and if they remain denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


